RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1721-18T1

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

R.F.,

     Defendant-Appellant.
__________________________

IN THE MATTER OF THE
GUARDIANSHIP OF H.S.F.,

     a Minor.
___________________________

                   Submitted October 2, 2019 – Decided October 9, 2019

                   Before Judges Sabatino and Natali.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Passaic County,
                   Docket No. FG-16-0066-18.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Robyn A. Veasey, Deputy Public Defender,
            of counsel; Carol A. Weil, Designated Counsel, on the
            briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Donna Arons, Assistant Attorney General,
            of counsel; Patricia O'Dowd, Deputy Attorney General,
            on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Meredith Alexis Pollock, Deputy
            Public Defender, of counsel; James Joseph Gross,
            Designated Counsel, on the brief).

PER CURIAM

      In this Title 30 guardianship case, R.F., the father of H.S.F. 1 ("Heather")

appeals from the trial court's termination of his parental rights after a two -day

trial. We affirm the final judgment. We do so substantially for the sound

reasons set forth on November 30, 2018 in the twenty-nine-page written opinion

of Judge Imre Karaszegi, Jr., who presided over the trial.

      The father has a long history of mental illness, including schizoaffective

disorder and alcohol use disorder. He has had hallucinations and several in-

patient psychiatric hospitalizations.   He has a history of drug and alcohol

addiction and relapses.




1
  We use initials to protect the privacy of the minor. R. 1:38-3(d)(12). We will
refer to the child by the pseudonym "Heather."
                                                                          A-1721-18T1
                                        2
         Heather was born in June 2012. She was first removed from her parents

by the Division of Child Protection and Permanency ("the Division") in the fall

of 2015 because her mother, M.S., overdosed on heroin. Heather was initially

placed in a non-family foster placement. Several months later in April 2016,

the mother died.

         After the death of the mother, the father made a voluntary surrender of

Heather to his sister (the paternal aunt) and her husband in May 2017. Heather

was taken out of the foster home and placed in the care of the paternal aunt and

uncle.

         The aunt and uncle had difficulties in caring for Heather. They reported

that Heather was struggling in school, exhibiting "multiple personalities," and

behaving in antisocial ways towards their non-adoptive children.

         In light of these persisting problems with Heather's placement, in March

2018 the aunt informed the Division that she and her husband were no longer

interested in adopting Heather. Several days later, the Division placed Heather

back with her previous resource parents.

         In the meantime, the father continued to have behavioral and substance

abuse problems. However, the father did maintain visitation with Heather and

the two of them developed significant bonds.


                                                                          A-1721-18T1
                                         3
      At the trial, the judge considered testimony from two caseworkers who

described the pertinent chronology of events and the Division's involvement.

The judge also heard testimony from the Division's psychological expert, Dr.

Carolina Mendez, Ph.D. Dr. Mendez recommended termination of the father's

parental rights, despite the bonding with his daughter.

      Among other things, Dr. Mendez opined that the father's history of mental

illness, persisting substance abuse problems, and noncompliance with treatment

regimens indicated he would be "overwhelm[ed]" by the responsibilities of

parenting Heather. She concluded the father would not be able to "parent

independently now or in the foreseeable future." Dr. Mendez also found that

Heather had bonded well with her resource family. The resource family would

like to adopt Heather, and Heather told Dr. Mendez that she would like to live

with them.

      The Division also presented expert testimony from a psychiatrist, Joel

Federbush, M.D., who had performed an evaluation of the father to assess his

parenting abilities. According to Dr. Federbush, the father's history of mental

health issues and substance abuse, his living situation, and consistent

unemployment all raised significant issues about his ability to parent. The father




                                                                          A-1721-18T1
                                        4
admitted to Dr. Federbush he had multiple positive tests for alcohol in the past

year and was "hearing voices" as recently as a month prior to the evaluation.

      Dr. Federbush acknowledged that the father stated he wanted to parent

Heather. But he also noted the father's contrary actual behavior – for instance,

not taking advantage of scheduled phone calls with Heather – was inconsistent

with this desire. The psychiatrist concluded the father was not currently able to

parent Heather, and that this was unlikely to change in the immediate future.

      The judge heard competing testimony from a psychological expert, Dr.

Andrew Brown called by the defense.          Dr. Brown recommended against

termination largely because of Heather's deep emotional attachment to her

father.   Dr. Brown recommended that additional services be provided to

potentially enable the father to maintain the relationship with the child.

      After considering this testimony and other proofs, Judge Karaszegi

concluded all four statutory factors for termination under N.J.S.A. 30:4C-

15.1(a) had been proven by the requisite level of clear and convincing evidence.

The judge specifically found the testimony of the Division's witnesses to be

credible. The Law Guardian supported the court's determination.

      On appeal, the father argues: (1) the Division did not adequately consider

the paternal aunt as an alternative to termination; (2) reasonable services were


                                                                             A-1721-18T1
                                        5
not provided by the Division to the father or to Heather; and (3) the judge

erroneously found the Division had satisfied the first and second pro ngs of the

termination standard.

      In considering these arguments, we must bear in mind that the scope of

our review in an appeal of a judgment terminating parental rights is limited. A

reviewing court should not "disturb the family court's decision to terminate

parental rights when there is substantial credible evidence in the record to

support the court's findings." New Jersey Div. of Youth & Family Servs. v.

E.P., 196 N.J. 88, 104 (2008). The reviewing court should defer to the trial

court's findings of fact "if supported by adequate, substantial, and credible

evidence in the record." New Jersey Div. of Youth & Family Servs. v. G.L.,

191 N.J. 596, 605 (2007).

      We also must recognize the considerable expertise of the Family Part,

which repeatedly adjudicates cases brought by the Division under Title 9 and

Title 30 involving the alleged abuse or neglect of children. See, e.g., N.J. Div.

of Youth & Family Servs. v. F.M., 211 N.J. 420, 448 (2012); N.J. Div. of Youth

& Family Servs. v. L.J.D., 428 N.J. Super. 451, 476 (App. Div. 2012).

      That said, we recognize our scope of review is broadened "where the focus

of the dispute is . . . alleged error in the trial judge's evaluation of the underlying


                                                                               A-1721-18T1
                                          6
facts and the implications to be drawn therefrom[.]" See N.J. Div. of Youth &

Family Servs. v. R.G., 217 N.J. 527, 552 (2014) (quoting In re J.T., 269 N.J.

Super. 172, 188-89 (App. Div. 1993)).         In such instances, a trial court's

interpretations of the law and subsequent legal consequences of the facts are

afforded no special deference. See R.G., 217 N.J. at 552.

      Having applied these standards of review to the record and the trial court's

analysis, we discern no persuasive reason to set aside the final judgment of

termination. The judge carefully analyzed the evidence in his comprehensive

written decision. He articulated ample grounds for why the Division met its

burden of proof on all four of the statutory factors.

      The judge adopted the opinions of the Division's experts over the more

optimistic assessments of the defense expert. The judge had the prerogative to

do so, having heard their testimony and evaluated their credibility. Angel v.

Rand Express Lines, Inc., 66 N.J. Super. 77, 85-86 (App. Div. 1961).

      There was ample evidence presented to establish that the father

endangered Heather by his past conduct and behavioral issues, N.J.S.A. 30:4C-

15.1(a)(1) (prong one), and that he was unable to eliminate that harm in the

future and provide Heather with "a safe and stable home," N.J.S.A. 30:4C -

15.1(a)(2) (prong two). There was also credible proof showing that separating


                                                                          A-1721-18T1
                                        7
Heather from her resource parents would cause her "serious and enduring

emotional or psychological harm to the child." N.J.S.A. 30:4C-15.1(a)(2) (also

prong two).

      We reject the father's contentions under prong three of the statutory

factors, N.J.S.A. 30:4C-15.1(a)(3), that the Division failed to make reasonable

efforts to provide services, and failed to adequately consider other alternatives

to termination of his rights. There is ample proof the Division provided or

offered services to the father, the paternal aunt and uncle, and the child while

she was placed with them. The eight-month placement simply did not work out,

in part due to Heather's own behavioral issues. In addition, the Division and the

trial court adequately considered other alternatives to termination.

      The father's suggestion that kinship legal guardianship ("KLG") should

have been pursued in this case is of no avail. As attested to by a caseworker's

unrefuted trial testimony, the paternal aunt and uncle expressly asked to end the

adoption process and have Heather removed from their home. Moreover, since

the resource parents are committed to adopting Heather, KLG is inapplicable.

See New Jersey Div. of Youth & Family Servs. v. P.P., 180 N.J. 494, 508 (2004)

(stating KLG, is only available "[w]hen adoption is neither feasible nor likely.")




                                                                          A-1721-18T1
                                        8
Id. at 509; see also New Jersey Div. of Child Prot. & Permanency v. M.M., 459
N.J. Super. 246, 264 (App. Div. 2019).

      Lastly, the trial court had ample grounds to conclude termination would

not cause Heather more harm than good. N.J.S.A. 30:4C-15.1(a)(4) (prong

four). The Division's experts articulated cogent reasons that support the judge's

conclusion. The judge properly considered and implemented in this regard the

strong policies in Title 30 cases to provide a child with permanency. See, e.g.,

N.J. Div. of Youth & Family Servs. v. S.F., 392 N.J. Super. 201, 209 (App. Div.

2007) ("Children must not languish indefinitely in foster care while a birth

parent attempts to correct the conditions that resulted in an out-of-home

placement.").

      Affirmed.




                                                                         A-1721-18T1
                                         9